IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-20320
                           Summary Calendar



UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus


ANSELMO GARCIA,

                                                Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                        (H-00-CR-757-ALL)
                      --------------------
                         October 15, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Anselmo Garcia claims that the district

court erred    in   enhancing   his   offense    level   under   U.S.S.G.   §

2B3.1(b)(4)(A) based on his “abduction” of bank employees, arguing

that no victim was forced to accompany him to a different location.

He insists that he did not assault the bank employees in question,

and that the employees had to move no more than a few feet to enter

the bank, as he commanded.        Garcia further asserts that their

movement did not facilitate the commission of the bank robbery.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     An    “abduction”   occurs      within    the   context   of   U.S.S.G.   §

2B3.1(b)(4)(A) when “a victim [is] forced to accompany an offender

to a different location.”         U.S.S.G. § 1B1.1, comment. (n.1(a)).

The term “a different location” has been flexibly applied and can

include movement entirely on property of a single owner.                      See

United States v. Hawkins, 87 F.3d 722, 727 (5th Cir. 1996).              Merely

crossing the threshold of a building, even when the distance of the

move is minuscule, may be construed as movement to a different

location.    Id.

     Reliable evidence contained in the presentence report and

adduced at the sentencing hearing reflect that Garcia pointed his

weapon at two female bank employees and demanded that they enter

the bank, which was not their planned destination at the time that

he approached them.        The district court’s determination that

Garcia’s actions facilitated the offense is supported by the

record.    His actions also prevented the employees from escaping to

obtain assistance and indicated to other bank employees that Garcia

would use force to carry out the robbery.

     The    district   court   did    not     clearly   err   in   imposing   the

enhancement based on an abduction.            Garcia’s sentence is

AFFIRMED.




                                       2